DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature (details) of the invention specified in the claims.  Therefore, the IIDG (inverter -interfaced Distributed Generator, Virtual Synchronous Generator /Motor (see applicants’ abstract) and Energy Management Layer (see claim 6) must be shown and (blocks shown in fig.1-2 & 5) must be referenced and labeled as to what each block represents (e.g. VSG active-frequency (P-f) adaptive inertia control unit, Energy Management Layer, see claims 5-6), a method (see claims 1-4) or process or flow chart for controlling an adaptive inertial of IIDG must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    473
    816
    media_image1.png
    Greyscale






As to claim 1, the phrase, “ a method for controlling an adaptive inertial of IIDG (Inverter-Interfaced Distributed Generator) based on VSG (Virtual Synchronous Generator)” is unclear as both IIDG (Inverter-Interfaced Distributed Generator) and VSG (Virtual Synchronous Generator/Motor) (See applicants’ abstract) are not shown and referenced/labeled in figs.1-2 & 5 and not clear as to how the said IIDG BASED ON virtual synchronous generator/Motor is controlled as they are not shown in figs.1-2/5. A method or process or flow chart is also not shown describing the above said control (see method claims 1-4).




Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Tuckey et al. (US 11,239,779 B2)) fails to teach
 
    PNG
    media_image2.png
    248
    846
    media_image2.png
    Greyscale
As allowable subject matter has been indicated, applicant's reply must either comply with all outstanding formal requirements (See drawing objection) and
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuckey et al. (US 11,239,779 B2) teaches (figs.1-2, abstract) a control system 1 which mimics the operation and behavior of a synchronous generator (“Virtual generator”, see (col.5, lines 9-26)) including a synchronous generator model 9 and an inertial model 13 utilized to control the frequency[f], voltage [u] and phase angle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			03/16/2022